DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed December 28, 2020.  Claims 1-15 are currently pending.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a Fabry-Perot interference filter as claimed comprising: a substrate having a first surface and a second surface facing each other; a first layer structure disposed on the first surface; and a second layer structure disposed on the second surface, wherein the first layer structure is provided with a first mirror portion and a second mirror portion facing each other with an air gap therebetween, and a distance between the first mirror portion and the second mirror portion is varied, and more specifically in combination with a separation region is formed in the second layer structure, the separation region separating at least a part of the second layer structure into one side and another side in a direction along the second surface, wherein the separation region separates an area in which the second layer structure is disposed into a plurality of areas when viewed from a direction perpendicular to the second surface.
Claims 2-15 are allowed because of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see arguments, filed December 28, 2020, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 and its corresponding dependents has been withdrawn. 

Conclusion	
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER D BENNETT/Examiner, Art Unit 2878